Citation Nr: 0726001	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to service connection for a psychiatric disorder 
to include schizophrenia.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1986 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran was diagnosed with schizophrenia in September 
2002.

2.  The veteran's schizophrenia has been medically related to 
his service.


CONCLUSION OF LAW

Schizophrenia was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2002, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the claims, those matters are not 
currently before the Board and the AOJ will have the 
opportunity to provide the required notice before its 
decision. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Service Connection

The veteran contends that his current diagnosis of 
schizophrenia was incurred in his military service, and that 
he is therefore entitled to service connection. 

Service connection may be established for a disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)(2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


The veteran's current diagnosis of schizophrenia is not in 
question as it is supported by the record.  See records from 
Dr. H. dated November 2000 through April 2001; VA treatment 
records dated August 2002 through March 2004, and; Social 
Security Administration psychological evaluation dated in 
January 2003.  This is sufficient to satisfy the first 
element of service connection.

Service medical records document that after being in the 
service for nearly two years, the veteran began displaying 
signs of alcohol dependence (i.e., arriving at emergency room 
with alcohol on his breath, arriving to work late, getting 
into fights, and drunkenness to the point of passing out).  
In the course of seeking out treatment for alcohol 
dependence, the veteran indicated a history of suicidal 
ideation and was referred for a mental health consult.  See 
service medical record dated June 5, 2004.  This mental 
health consult yielded an Axis I diagnosis of alcohol 
dependence, (secondary) adjustment disorder with mixed 
emotional features, an Axis II diagnosis of personality 
disorder not otherwise specified with borderline and immature 
features (primary), and recommended the veteran for an 
administrative separation from the military.  These records 
provide evidence of the incurrence of a mental health 
disorder in service and therefore satisfy the second element 
of service connection.    

The remaining question then, is whether the veteran's current 
disability is related to the disability he incurred in 
service.  The veteran underwent a VA examination in December 
2002 in which the examiner provided a diagnosis of 
schizophrenia, paranoid type, with depressive features.  The 
examiner also noted that the veteran had a history of having 
been diagnosed with a personality disorder.  The examiner 
explained that the current diagnosis was being made based on 
current symptoms and a review of its etiology as it relates 
to problems which started during the veteran's time in 
service between 1986 and 1988.  

Regarding the veteran's in-service diagnosis of personality 
disorder, the examiner explained "though the problem seems 
to have its roots in a personality disorder, the ultimate 
expression of his illness suggests that it was the beginning 
of a significant psychotic break and only expressed itself 
gradually in the form of a personality maladjustment."  The 
examiner further opined that the illness recognized during 
the veteran's military tour of duty and diagnosed at the time 
as a personality disorder is connected to, and represents the 
continuing expression and development of, his current 
psychiatric disorder.  

In sum, the examiner opined that the veteran's symptoms in 
service, misdiagnosed as a personality disorder, were the 
early symptoms of schizophrenia and are related to his 
current diagnosis.  This opinion is deemed credible as it is 
based on a thorough examination of the veteran as well as his 
service medical records.  Furthermore, the examiner provided 
a reasonable medical basis in support of the opinion.  It 
also represents the sole medical opinion on the issue of 
etiology.  Absent evidence to the contrary, the Board is not 
in a position to further question it.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, service 
connection is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder 
to include schizophrenia is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


